Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shawn X. Henny appeals the district court’s order granting summary judgment for Defendants in his action alleging claims under the Religious Land Use and Institutionalized Persons Act and 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Henny v. Harvey, No. 7:08-cv-00399-jct-mfu, 2009 WL 811623 (W.D.Va. Mar. 27, 2009). We deny Hen-nyA motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.